Pannell, Presiding Judge.
The judgment of this court affirming the judgment of the court below in directing a verdict as to liability only in a tort action, leaving only the question of damages for trial (Atlanta Coca-Cola Bottling Co. v. Jones, 135 Ga. App. 362 (218 SE2d 36)) having been reversed by the Supreme Court on certiorari to the Court of Appeals (Atlanta Coca-Cola Bottling Co. v. Jones, 236 Ga. 448) and the *380opinion filed in this court April 12,1976, the judgment of affirmance is hereby vacated, and the judgment of reversal is hereby entered in accordance therewith.
Decided April 19, 1976.
Hurt, Richardson, Garner & Todd, T. Cullen Gilliland, J. Robert Persons, for appellants.
Rich, Bass, Kidd & Witcher, Casper Rich, for appellee.

Judgment reversed.


Quillian and Clark, JJ., concur.